Citation Nr: 0821151	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-28 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$3,212.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an August 2005 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
a claim for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$3,212.  Jurisdiction over this case was later transferred to 
the RO in Atlanta, Georgia. 

In March 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board 
(i.e., a "Travel Board" hearing).                   A 
transcript of the proceeding is of record.  


FINDINGS OF FACT

1.	The veteran was notified through correspondence in 
connection with his initial award of VA nonservice-connected 
pension benefits that it was essential to report all sources 
of income to ensure the proper calculation of benefits 
entitlement.

2.	A prior claim for waiver of recovery of an overpayment 
of $1,332 created due to the failure to clarify dependency 
status, was granted by a May 1999 decision of the Committee 
on Waivers, which nonetheless emphasized the need to timely 
report all changes    in income received.  The Committee 
found an absence of bad faith, and that equitable 
considerations warranted waiver due to a financial hardship. 

3.	The Committee's November 2004 decision also granted a 
recent claim for another waiver of recovery of an overpayment 
of $809 that was originally created by requesting 
reimbursement for medical expenses already covered by 
Medicare.  Such was granted on the basis that although the 
veteran was at fault, other considerations of equity and good 
conscience warranted waiver.

4.	For purposes of the present matter, the RO has 
determined an indebtedness exists in the amount of $3,212 
because of failure to report approximately $5,166 in 
employment income from 2001, which the veteran did not 
disclose on Financial Status Reports or through other 
measures and was eventually discovered through an Income 
Verification Match.

5.	During the time period that he did not report such 
income, several claims were filed for readjustment of the 
monthly rate of pension benefits to a higher level, based on 
unreimbursed medical expenses, including through detailed 
information provided in January 2002 and April 2002 as to 
medical services obtained over the preceding year.

6.	There was information previously available to the effect 
that modifications in income should be reported directly to 
the RO and that forwarding such financial information 
exclusively to the Social Security Administration would not 
necessarily satisfy the reporting duty. 

7.  The veteran's failure to timely report his earned income 
led directly to the overpayment and constituted an intent to 
seek unfair advantage from the Government.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $3,212 is precluded by a 
finding of bad faith on the part of          the veteran.  38 
U.S.C.A. § 5302(c) (West 2002 & Supp. 2007); 38 C.F.R.                  
§ 1.965(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), was signed into law effective November 9, 
2000, and prescribes several essential requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).
The U.S. Court of Appeals for Veterans Claims (Court), 
however, has determined that the VCAA does not apply to 
claims for waiver of recovery of indebtedness.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  See, too, Lueras v. 
Principi, 18 Vet. App. 435, 437 (2004) (a claim under Chapter 
53, which involves application for waiver of overpayment is 
not a claim for benefits in the first instance, and hence not 
a matter for which the notice requirements under section 
5103(a) are applicable).  Consequently, there was no 
requirement in this case that VA notify the veteran of the 
procedures for substantiating his claim, or undertake 
substantial measures to assist in its development.  That 
notwithstanding, the veteran has had the opportunity to set 
forth relevant argumentation and evidence in support of his 
claim for waiver of indebtedness in response to the Committee 
on Waivers'  issuance of an August 2005 statement of the case 
that provided an explanation         for denial of the 
benefits sought, and citation to pertinent law and 
regulations. 
He has not at any point challenged the validity of the debt, 
and thus the issue presented is limited to that of the 
propriety of a waiver.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  Hence, 
while the VCAA does not apply under the circumstances, the 
veteran still has had a reasonable opportunity to provide 
supporting evidence and contentions, and his claim may be 
fairly adjudicated on its merits.

The pertinent law and regulations provide that there shall be 
no recovery of payments or overpayments (or any interest 
thereon) of VA benefits, where it is determined that recovery 
would be against equity and good conscience.                   
38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
1.962 (2007). However, the recovery of any payment or the 
collection of any indebtedness         (or any interest 
thereon) may not be waived if there exists in connection with           
the claim for such waiver an indication of fraud, 
misrepresentation or bad faith      on the part of the person 
or persons having an interest in obtaining the waiver.           
38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The regulatory criteria as to whether there exists a 
preliminary bar to recovery of indebtedness upon the exercise 
of equitable discretion in this regard, defines the term 
"bad faith" as unfair or deceptive dealing by one who seeks 
to gain thereby         at another's expense.  A claimant's 
conduct in connection with creation of an overpayment arising 
out of a VA benefits or services program exhibits bad faith         
if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b)(2).  See also         Richards v. Brown, 9 Vet. App. 
255 (1996).

In determining whether there are circumstances indicating bad 
faith, when raised on the record, consideration should be 
afforded as to any evidence and relevant factors that bear 
upon the obligor's knowledge of the need to report and an 
awareness of income subject to reporting, including the 
veteran's own assertions as well as financial status 
information and other pertinent documentation provided to VA 
or other federal agencies while in receipt of VA benefits.  
See Reyes v. Nicholson,     21 Vet. App. 370, 377-78 (2007).

The previous events that led to creation of an overpayment of 
VA nonservice-connected pension benefits in this case involve 
the absence of action undertaken       on the part of the 
veteran in notifying the RO of income earned in 2001 from 
temporary employment in the total amount of $5,166.  This 
earned income was determined to have existed on the part of 
the RO upon conducting an Income Verification Match (IVM) in 
2001.  The record reflects that the veteran previously had 
reported receipt of disability benefits from the Social 
Security Administration (SSA) as his only source of income in 
a November 2002 Financial Status Report. This was consistent 
with information stated on a prior financial disclosure form 
dated March 1999 that had identified the receipt of benefits 
from the SSA as the entire basis for any continuing income.  
The RO has determined that the actual amount of indebtedness 
based on consideration of what would have been due to him 
according to accurately reported income information was that 
of $3,212.                   
The veteran has indicated in statements supporting his claim 
that he did in fact receive additional income in the amount 
identified during a period in which he was employed for 
several months in 2001.  He filed an application for waiver 
of the resultant overpayment.  


When reviewing the present claim for waiver of indebtedness, 
the preliminary assessment to whether the exercise of 
equitable discretion is appropriate is consideration of the 
statutory bar to recovery that would be occasioned by 
evidence of fraudulent intent or bad faith.  A substantial 
factor delimiting the extent of a claimant's involvement in 
creation of an overpayment is the continuing obligation of 
the recipient of pension and other benefits dependent upon 
income status                to report all sources of income.  
See 38 C.F.R. § 3.277(b) (identifying an obligation on the 
part of a pension benefits recipient to report changes in 
factors affecting entitlement, including but not limited to 
only income).  The claimant's basic eligibility for pension 
was already established in this instance, nonetheless correct 
financial status information if provided would have 
temporarily reduced any level of monthly disbursement of 
benefits to which he was entitled over the time period in 
which he had been employed.  See 38 C.F.R.§ 3.23(b) 
(calculation of improved pension entitlement is based upon 
reduction of statutorily prescribed Maximum Annual Pension 
Rate by amount of the countable annual income of the veteran 
or surviving spouse).  Upon the implementation of the initial 
award of nonservice-connected benefits in January 1998, 
through issuance of VA Form 20-8993,   Award Letter the RO 
duly informed the veteran that the rate of pension depended 
on total income including that of his and any dependents, and 
that he must notify VA immediately if income were received 
from any additional sources.  Subsequent issuance of this 
same notification in May 1998, and in other documentation 
during the continuing receipt of benefits would have 
reasonably placed him on notice of this essential reporting 
obligation. 

The record further reflects that the reporting of annual 
income and extent of pertinent timely information received 
and processed was the subject of two previous claims for 
waiver of indebtedness of VA nonservice-connected pension.                    
In December 1998, the RO notified the veteran of an 
overpayment created in the amount of $1,332 by his failure to 
timely submit evidence of his dependent child's continuing 
school attendance that otherwise would have extended the 
period in which he received a higher rate of benefits for one 
additional dependent.  Through an April 1999 statement, the 
veteran acknowledged that the debt was his caused by failure 
to communicate immediately with the RO, and requested a 
waiver of recovery of overpayment.  A May 1999 decision of 
the Committee on Waivers and Overpayments determined that the 
resultant overpayment was not due to misrepresentation or bad 
faith and while there was some degree of fault on the part of 
the veteran, a waiver of recovery of the entire amount of 
indebtedness in the interest of equity and good conscience 
should be granted due to financial hardship.  In providing 
the basis for the favorable decision, the Committee 
nonetheless underscored the need to immediately report all 
income and dependency          changes to VA.  

Subsequently, the veteran filed in September 2004 another 
claim for waiver of recovery of overpayment of $809 which the 
RO had discovered through its own inquiry, due to his having 
claimed in February 2004 unreimbursed medical expenses for 
services that had actually already been reimbursed to him by 
a Medicare program.  In a November 2004 decision the 
Committee granted waiver of overpayment finding that the 
misreporting was the result of an oversight on the veteran's 
part, and that collection of indebtedness would again cause 
an undue hardship.  The events which led to the development 
of this second situation are notably a few years later in 
time than failure to timely report the veteran's 2001 income, 
though it indicates a continuing pattern of not having 
directly complied with reporting requirements, along with the 
RO's consideration and disposition of waiver of indebtedness 
claims that removed the obligation to repay these debts.   

More significant to the time period under evaluation for the 
present case,              the veteran pursued several 
earlier claims for redetermination of his annual income based 
on unreimbursed medical expenses, filing VA Form 21-8416, 
Medical Expense Report, in February 2000 and again in January 
2002 and April 2002.  These expenses if confirmed would have 
had the intended effect of reducing his calculated income, 
and thereby increasing the rate of pension entitlement.                  
An October 2002 report of telephone contact indicates the 
veteran contacted the RO to check the status of this claim 
since it had been pending for almost a year,               to 
inquire if it had been processed.  The fact that there would 
have been such consistent measures taken to reduce reported 
income, but not to report an obvious source of income due to 
employment of several thousand dollars simply is not 
consistent with a reasonable attempt to comply with income 
reporting procedures. The circumstances that had led to the 
May 1999 Committee decision to grant an earlier overpayment 
would have already emphasized the importance of timely 
reporting of additional income.  In contrast to this decision 
and 2004 Committee decision which each granted those waiver 
requests, the instant matter does not involve a complex area 
of determining benefits entitlement such as overlapping 
sources of medical expense coverage, or dependency 
requirements.  The veteran's filing of contemporaneous 
Medical Expense Reports also suggests that he was already 
well aware of some of the basic mechanisms including 
reporting of income, through which pension entitlement is 
determined.  

There is no indication of significant basis for any contrary 
information that would have been provided on reporting 
requirements.  The veteran has contended through statements 
and hearing testimony that he informed a representative of 
the SSA of this additional employment income, and this 
individual responded that he did not need to notify VA of 
this income as SSA would undertake that responsibility.         
He states further that he has experienced some lapses in 
cognitive recall and concentration due to narcotic medication 
taken for a back condition that led to nonreporting of income 
to VA.  There is no apparent indication though for how notice 
of income would not have been given directly to VA, despite 
repeated requests for such information.  Provided there was 
any question in this area, VA Form 5655, Financial Status 
Report includes a provision that requesting all information 
for income from employment for the past two years.  Also, the 
February 1999 RO correspondence notifying him of the proposed 
reduction in the amount of $1,332 (as indicated, since 
waived), requested the veteran send a copy of his current SSA 
award letter to prevent additional reduction of his benefits; 
this effectively indicated there was no simultaneous 
information sharing arrangement between agencies, and the 
reporting duty remained on him.  In light of the foregoing, 
the veteran's assertions that either he was unaware of the 
need to report income changes to VA or that he thought he was 
reporting properly by allegedly contacting another government 
agency are deemed not credible.  There was by comparison 
diligence in those areas of benefits entitlement that would 
have allowed for increased payments of pension.  These 
findings overall indicate a lack of good faith in the 
continued processing of the veteran's pension award, and are 
consistent with intent to seek an unfair advantage with 
constructive knowledge of the result, to amount to a finding 
of bad faith under the circumstances.  See 38 C.F.R. § 
1.965(b)(2).  Such finding is a statutory bar to further 
consideration of a waiver of recovery of overpayment claim on 
whether it is equitable to waive indebtedness.

Accordingly, for these reasons it is determined that the 
present claim for waiver of an overpayment of $3,212 must be 
denied.  Since the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.             38 C.F.R. § 3.102; 38 U.S.C.A. § 
5107(b).  See also Gilbert v. Derwinski,                1 
Vet. App. 49 (1990).


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of $3,212 
is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


